DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 17 recite, “nozzle outlet includes a first slot and a second slot,” however the device of the claim from which it depends includes a plurality of nozzles which are different in construction. Without specifying which nozzle outlets, the claim becomes independent. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-2, 5-6, 8-11, 14-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheckel et al (US 2009/0100811).
Regarding claims 1, 10, and 19 
Scheckel’s embodiments including a duck bill valve of Figs. 19-30 fail to disclose the central openings 264 being disposed along a longitudinal axis of the plate, rather they surround it.
However, Scheckel contemplates moving the opening 264 along the central longitudinal axis in other embodiments, such as Figs. 8-16, wherein one of the plurality of nozzles is centrally located. Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the invention to modify the openings 264 of Scheckel’s duckbill nozzle embodiment to be located along a central longitudinal axis, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  In this case, this movement of openings is already contemplated in other embodiments of the prior art and would not have altered functionality outside what would be found through routine experimentation. This slight alteration in positioning or sizing of the openings would not cause any significant alteration in device operation.
Regarding claims 2, 11, and 20, the modified Scheckel discloses an impactor separator of claim 1, wherein the central nozzle is formed integral with the nozzle assembly housing portion (Fig. 24, the nozzles are openings integral with the plate).
Regarding claims 5 and 14, the modified Scheckel discloses the impactor separator of claim 1 wherein the always-open orifice is circular in shape (Fig. 24, shown).
Regarding claims 6 and 15, the modified Scheckel discloses the impactor separator of claim 1, but fails to disclose wherein the always-open orifice is oval in shape.
However, it would have been an obvious matter of design choice to alter the shape of a circular opening to an oval shaped opening, since such a modification would have involved a mere change in the shape of a component.  A slight alteration in shape is generally recognized as being within the level of ordinary skill in the art absent persuasive evidence that the particular configuration of the claimed container was significant.. In re Dailey
Regarding claims 8 and 17, the modified Scheckel discloses the impactor separator system of claim 1, wherein the nozzle outlet includes a first slot and a second slot, the first slot substantially perpendicular to the second slot (¶ [0063], the slots are substantially perpendicular to each other).
Regarding claims 9 and 18, the modified Scheckel discloses the impactor separator system of claim 8, wherein the nozzle outlet further comprises an aperture formed in the center of the nozzle outlet (as per modifications in claim 1, the nozzle outlet includes an always-open orifice in the center of the plate).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050. The examiner can normally be reached M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/KEVIN A LATHERS/Primary Examiner, Art Unit 3747